Citation Nr: 1414712	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-24 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable disability rating for residuals of a right elbow injury.

3.  Entitlement to an initial compensable disability rating for right shoulder calcific tendinitis, prior to August 27, 2008, and since October 1, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to August 1990, from May 1992 to May 1992, and from September 2002 to May 2004.

The Veteran's initial rating claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for the right elbow and right shoulder disabilities.  The RO assigned an initial noncompensable (0 percent) disability rating for each disability, retroactively effective from October 31, 2006, the date of the Veteran's service connection claims.  The Veteran filed a Notice of Disagreement (NOD) in January 2008, appealing the initial disability ratings assigned.  The RO issued a Statement of the Case (SOC) in June 2008.  In August 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's service connection claim comes before the Board on appeal from a February 2008 rating decision of the RO in Oakland, California, which denied service connection for bilateral hearing loss.  The Veteran filed a NOD in March 2008.  The RO issued a SOC in June 2008.  In August 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In a subsequent March 2009 rating decision, the RO granted the Veteran a period of convalescence from August 27, 2008, to September 30, 2008, as a result of a surgical procedure to his service-connected right shoulder disability.  The RO then assigned a noncompensable rating for the right shoulder disability, effective October 1, 2008.  The Veteran continued to appeal, requesting a compensable disability rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  

In December 2013, the Veteran was afforded his requested Board videoconference hearing before the undersigned at the local RO.  A copy of the hearing transcript has been associated with the claims file.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Regarding the right elbow and right shoulder claims, the Veteran's last VA examination to assess the current severity of these service-connected disabilities was in May 2010.  At the examination, the VA examiner found the Veteran's right elbow and right shoulder to be asymptomatic with full ranges of motion and no significant pain.  Thereafter, at his Board hearing, the Veteran testified that his right elbow disability and right shoulder disability were now manifested by pain, soreness, weakness, and inability to grasp, push, pull or lift items.  The Veteran also testified to being unable to lift his right arm up over his head and having to learn how to handle his work weapon with his left arm due to the pain in his right arm.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Thus, the evidence of record suggests an increase in the severity of the service-connected right elbow and right shoulder disabilities.  

Regarding the Veteran's bilateral hearing loss claim, the last VA audiological examination to assess the current severity was in February 2008.  At that examination, the VA examiner determined that the Veteran did not currently have bilateral hearing loss and his hearing was within normal limits.  The Veteran's claim was denied because he did not have a current bilateral hearing loss disability.  Since that time, at his Board hearing, the Veteran and his spouse testified that his hearing had worsened and argued that the Veteran does in fact have bilateral hearing loss.  Thus, the evidence of record suggests an increase in the severity of the Veteran's bilateral hearing loss.  

Based on the aforementioned evidence, additional VA examinations are therefore necessary to determine the current severity of the disabilities on appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Fresno, California, are dated from January 2009.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002 & Supp. 2013); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent treatment records from the VAMC in Fresno, California, since January 2009 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, schedule the Veteran for a VA joints examination to determine the current degree of severity of his service-connected right elbow disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also identify any neurological impairment associated with the right elbow disability.

3.  After obtaining the above records, schedule the Veteran for a VA joints examination to determine the current degree of severity of his service-connected right shoulder disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also identify any neurological impairment associated with the right shoulder disability.

4.  Schedule a VA audiological examination to determine the nature and etiology of any current bilateral hearing loss.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  
All indicated studies should be performed.  The examiner should also fully describe the functional effects caused by the Veteran's hearing loss.  Specifically, the examiner should provide the following:

 	(a)  Diagnose any current bilateral hearing loss.

(b)  If the Veteran currently has bilateral hearing loss, then is it at least as likely as not (50 percent or more probability) that any current bilateral hearing loss was incurred in or due to the Veteran's active military service, to include his presumed in-service noise exposure from his military occupational specialties?  

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


